Citation Nr: 0316862	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  99-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability, 
to include a personality disorder.


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from February 1983 to 
November 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for a psychiatric disability, to 
include a personality disorder.  The veteran filed a timely 
appeal to this adverse determination.


REMAND

The Board observes that the Board's earlier decision in this 
case, dated in March 2001, was vacated and remanded by the 
United States Court of Appeals for Veterans Claims (Court) in 
an order dated in December 2002, in order to ensure 
compliance with a decision from the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  See Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Because of the 
change in the law brought about by a new law, called the 
Veterans Claims Assistance Act of 2000 (VCAA), a remand in 
this case was determined to be required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The legislation eliminated the well-
grounded claim requirement, expanded the duty of VA to notify 
the appellant and the representative, and enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Court held in Holliday v. Principi, 14 Vet. App. 280 
(2001) that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the Federal 
Circuit held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In 
reaching this determination, the Federal Circuit appears to 
reason that the VCAA may not apply to claims or appeals 
pending on the date of enactment of the VCAA.  However, the 
Federal Circuit stated that it was not reaching that 
question.  The Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of enactment.  
Further, the regulations issued to implement the VCAA are to 
be applicable to "any claim for benefits received by VA on 
or after November 9, 2000, the VCAA's enactment date, as well 
as to any claim filed before that date but not decided by VA 
as of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Precedent opinions of the chief legal officer of the 
Department and regulations of the Department are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  For purposes 
of this determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In particular, VA must fully address whether VA's new 
duty to notify has been satisfied, pursuant to the 
instructions contained in the Court's order.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that there 
is a statutory and regulatory requirement that VA 
specifically notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the VA).  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In addition, after reviewing the veteran's claims file, the 
Board notes that several items of evidence with potential 
relevance to the issue on appeal were received by the VA 
subsequent to the issuance of the statement of the case (SOC) 
regarding the issue on appeal in August 1999.  However, it 
does not appear that this newly submitted evidence has been 
considered in a subsequent supplemental statement of the case 
or that the veteran or his representative has waived initial 
review of the evidence.  The Board observes that this 
evidence, to particularly include the report of a 
psychological examination conducted in May 2003 by Douglas O. 
Brady, Ph.D., a psychologist in private practice, appears to 
be pertinent to the veteran's claim to reopen his claim for 
service connection for a psychiatric disability, to include a 
personality disorder.

Where, as in this case, additional pertinent evidence is 
received after a statement of the case has been issued, "[a] 
Supplemental Statement of the Case...will be furnished to 
appellant and his or her representative."  38 C.F.R. § 19.31 
(2002); see also 38 U.S.C.A. § 7105(d) (West 2002).  As a 
consequence, the Board determines that the veteran's claim 
must be remanded for correction of this procedural defect in 
accordance with 38 C.F.R. § 19.31.  See 38 C.F.R. § 19.9 
(2002); see also Disabled American Veterans et. al. v. 
Principi, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003) 
(holding that significant portions of the Board's new 
procedures for internal development of claims, which allowed 
for initial Board consideration of newly-obtained evidence 
without prior referral to the RO, were invalid).  

Under the circumstances of this case, the Board finds that 
additional notice and adjudication by the RO is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:	

1.  The RO must review the claims file and 
take appropriate action in this case to 
comply with the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b).  In particular, the RO should ensure 
that the veteran is advised of the 
evidence needed to establish his claim, 
and informed of what evidence, if any, is 
needed from the veteran versus what 
evidence, if any, VA will attempt to 
procure.  

2.  Following the completion of (1) above, 
the RO should readjudicate the veteran's 
claim to reopen his previously-denied 
claim for service connection for a 
psychiatric disability, to include a 
personality disorder, with due 
consideration given to any new evidence 
received since the time of the most recent 
August 1999 SOC issued for this claim.  If 
any benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
a new SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	STEVEN L. COHN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




